On Petition for Rehearing.
Apparently plaintiff fears we have overlooked its analysis of the case of Angelus Milling Company v. Commissioner, 325 U. S. 293, 65 S.Ct. 1162. It claims that instead 'of supporting defendant’s position on the question of waiver and jurisdiction, the case was in favor of plaintiff.
The facts in our case are strikingly similar to the ones found in the Angelus case so far as the contention that the acts of the Commissioner constituted a waiver. No real distinction is possible between the two cases on this point.
In the Angelus case two companies, An-gelus Milling Company and Niagara Falls Milling Company, were intertwined as to management on financial questions. In 1936, after United States v. Butler, 297 U. S. 1, 56 S.Ct. 312, 80 L.Ed. 477, 102 A.L.R. 914, the two companies filed three joint and partial claims with the Commissioner for the refund of taxes paid. As in our case, the claims were admitted to be defective. Later, before action by the Commissioner, both companies filed separate amendments to their original joint claims. The amendment filed by the Angelus Company, though on the proper form, was still defective. This amended claim was disallowed by the Commissioner. The Tax Court, 1 T.C. 1031; the Circuit Court of Appeals, Ange-lus Milling Co. v. Nunan, 2 Cir., 144 F.2d 469; and the Supreme Court, 323 U.S. 703, 65 S.Ct. 268, agreed and held that the Commissioner did not waive his power to deny the claim for procedural defects even though he had investigated the claim upon its merits.
 In our case the Commissioner examined plaintiff’s books as he had done in the Angelus case and because of that fact, plaintiff asserts that the vital facts absent from the claim were found in the course of the investigation. It is true, the Commissioner need not pass upon the merits of the claim to establish a waiver, but there should be no doubt that he had waived any defect in the claim. Here there was no indication that the Commissioner by investigating plaintiff’s books was waiving the right to reject for defective form.
Plaintiff insists that had there been a single claim in the Angelus case, the acts of the Commissioner would have constituted waiver. The opinion does not so hold. In that case the court, at page 299 of 325 U.S., at page 1165 of 65 S.Ct., said: “ * * * petitioner has failed to sustain his burden of showing that the Commissioner, by examining the facts of petitioner’s claim in order to determine the merits, dispensed with the exactions of the regulations.” The language just quoted seems to us as clearly applicable to our case as to the Angelus case.
Plaintiff also contends it was entitled to a finding that the increase in market prices on the date of the imposition of the tax was not maintained, and reliance is placed on the case of Webre Steib Co. v. Commissioner, 324 U.S. 164, 65 S.Ct. 578.
In our case, the District Court did weigh the entire evidence and resolved its findings against the petitioner. Though the court made no finding as to what followed after the rise of prices on the date of the imposition of the tax, it can hardly be said that the court failed to consider, or that it disregarded, such evidence. It seems to us more reasonable that the court considered such evidence and remained unconvinced that the petitioner had not shifted the burden of the tax. Such burden of proof rests squarely on the petitioner. Cudahy Packing Co. v. United States, 7 Cir., 126 F.2d 429, and Webre Steib Co. v. Commissioner, supra. In this state of the record we find nothing in the Webre case which requires the District Court to make such a finding as the petitioner requests.
The petition for rehearing is denied.